Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

AGREEMENT (the “Agreement”), dated as of April 2, 2004, by and between Aspen
Therapeutics, Inc., a Delaware corporation with principal executive offices at
787 Seventh Avenue, 48th Floor, New York, NY 10019 (the “Company”), and DR.
SIMON PEDDER, residing at 11432 James Jack Lane, Charlotte, NC, 28277 (the
“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to continue to employ the Executive as President
and Chief Executive Officer of the Company, and the Executive desires to
continue to serve the Company in those capacities, upon the terms and subject to
the conditions contained in this Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby agree as follows:

 

1. Employment.

 

(a) Services. The Executive will be employed by the Company as its President and
Chief Executive Officer. The Executive will report to the Board of Directors of
the Company (the “Board”) and shall perform such duties as are consistent with
your position as President and Chief Executive Officer (the “Services”). The
Executive agrees to perform such duties faithfully, to devote substantially all
of his working time, attention and energies to the business of the Company, and
while he remains employed, not to engage in any other business activity that is
in conflict with your duties and obligations to the Company.

 

(b) Acceptance. Executive hereby accepts such employment and agrees to render
the Services.

 

2. Term.

 

The Executive’s employment under this Agreement (the “Term”) shall commence as
of May 1, 2004 or such other date as may be agreed to by the Parties (the
“Effective Date”) (as hereinafter defined) and shall continue for a term of two
(2) years, unless sooner terminated pursuant to Section 9 of this Agreement.
Notwithstanding anything to the contrary contained herein, the provisions of
this Agreement governing protection of Confidential Information shall continue
in effect as specified in Section 6 hereof and survive the expiration or
termination hereof. The Term may be extended for additional one (1) year periods
upon the mutual written agreement of the Executive and the Board. In the event
that the Company determines not to extend the Term, the Company will provide the
Executive with at least 90 days prior written notice.

 

3. Best Efforts; Place of Performance.

 

(a) The Executive shall devote substantially all of his business time, attention
and energies to the business and affairs of the Company and shall use his best
efforts to advance the best interests of the Company and shall not during the
Term be actively engaged in any other business activity, whether or not such
business activity is pursued for gain, profit or other pecuniary advantage, that
will interfere with the performance by the Executive of his duties hereunder or
the Executive’s availability to perform such duties or that will adversely
affect, or negatively reflect upon, the Company.



--------------------------------------------------------------------------------

(b) The duties to be performed by the Executive hereunder shall be performed in
North Carolina or at such place as may be agreed upon by the Executive and the
Board of Directors.

 

4. Directorship. The Company shall use its best efforts to cause the Executive
to be elected as a member of its Board of Directors throughout the Term and
shall include him in the management slate for election as a director at every
stockholders meeting during the Term at which his term as a director would
otherwise expire. The Executive agrees to accept election, and to serve during
the Term, as director of the Company, without any compensation therefor other
than as specified in this Agreement.

 

5. Compensation. As full compensation for the performance by the Executive of
his duties under this Agreement, the Company shall pay the Executive as follows:

 

(a) Base Salary. The Company shall pay Executive a salary (the “Base Salary”)
equal to Three Hundred Twenty Five Thousand Dollars ($325,000) per year. Payment
shall be made in accordance with the Company’s normal payroll practices.

 

(b) Guaranteed Bonus. The Company shall pay the Executive a bonus (the
“Guaranteed Bonus”) equal to Fifty Thousand Dollars ($50,000) within 30 days
following each anniversary of the date of this Agreement during the Term,
provided that the Executive is employed hereunder on such anniversary date. The
Board of Directors of the Company shall annually review the Guaranteed Bonus to
determine whether an increase in the amount thereof is warranted.

 

(c) Quarterly Bonus. The Company shall pay the Executive a bonus (the “Quarterly
Bonus”) equal to One Hundred Fifty Thousand Dollars ($150,000), which shall be
payable in (i) a lump-sum payment of Fifty-Six Thousand Two Hundred Fifty
Dollars ($56,250), representing the Quarterly Bonuses payable to the Executive
for the first three (3) quarters of the Executive’s employment during the Term
(the “Initial Quarterly Bonus”), which shall be payable upon execution of this
Agreement (provided, however, that in the event the Executive’s employment
hereunder is terminated for cause or upon the voluntary resignation of the
Executive within the first three (3) quarters of the Term, the Executive shall
reimburse the entire amount of the Initial Quarterly Bonus); and (ii) five (5)
quarterly installments of Eighteen Thousand Seven Hundred Fifty Dollars
($18,750), commencing December 31, 2004.

 

(d) Discretionary Bonus. At the sole discretion of the Board of Directors of the
Company, the Executive shall receive an additional annual bonus (the
“Discretionary Bonus”) in an amount equal to up to 50% of his Base Salary, based
upon his performance on behalf of the Company during the prior year. The
Discretionary Bonus shall be payable either as a lump-sum payment or in
installments as determined by the Board of Directors of the Company in its sole
discretion. In addition, the Board of Directors of the Company shall annually
review the Bonus to determine whether an increase in the amount thereof is
warranted.

 

(e) Withholding. The Company shall withhold all applicable federal, state and
local taxes and social security and such other amounts as may be required by law
from all amounts payable to the Executive under this Section 5.

 

2



--------------------------------------------------------------------------------

(f) Equity Ownership.

 

(i) Common Stock. As of the Effective Date, there are 4,625,000 shares of common
stock of the Company, par value $0.001 per share (the “Common Stock”)
outstanding. Simultaneously with the execution of this Agreement, and as
additional compensation for the services to be rendered by the Executive
pursuant to this Agreement, the Company and the Executive shall enter into a
Stock Purchase Agreement substantially in the form attached hereto as Exhibit A,
pursuant to which the Company will sell to the Executive Four Hundred Seven
Thousand Five Hundred Fifty (407,550) shares of Common Stock, which will
represent seven and one half percent (7.5%) of the total outstanding Common
Stock as of the date hereof (the “Executive Shares”).

 

(ii) Repurchase Right. Initially, the Executive Shares shall be subject to a
repurchase right (the “Repurchase Right”) in favor of the Company, pursuant to
which the Company shall have the right, exercisable at any time during the
90-day period following a triggering event (a “Triggering Event”), to purchase
all unvested Executive Shares subject to the Repurchase Right at the price of
$0.001 per share. On each of the first three six-month anniversaries of this
Agreement during the Term, the number of Executive Shares subject to the
repurchase right shall be reduced by 101,887 Executive Shares and on the fourth
six-month anniversary of this Agreement during the Term, the number of Executive
Shares subject to the repurchase right shall be reduced by 101,889, such that on
the second anniversary of this Agreement no Executive Shares will be subject to
the Repurchase Right.

 

(1) A Triggering Event shall mean:

 

(A) the termination of Executive’s employment hereunder pursuant to Section
9(a), 9(b) or 9(c); or

 

(B) the resignation by the Executive prior to the expiration of the Term.

 

(g) Expenses. The Company shall reimburse the Executive for all normal, usual
and necessary expenses incurred by the Executive in furtherance of the business
and affairs of the Company, including reasonable travel and entertainment, upon
timely receipt by the Company of appropriate vouchers or other proof of the
Executive’s expenditures and otherwise in accordance with any expense
reimbursement policy as may from time to time be adopted by the Company.

 

(h) Other Benefits. The Executive shall be entitled to all rights and benefits
for which he shall be eligible under any benefit or other plans (including,
without limitation, dental, medical, medical reimbursement and hospital plans,
pension plans, employee stock purchase plans, profit sharing plans, bonus plans
and other so-called “fringe” benefits) as the Company shall make available to
its senior executives from time to time. In addition, the Company shall
reimburse the Executives for his reasonable medical licensing fees and other
professional dues.

 

(i) Vacation. The Executive shall, during the Term, be entitled to a vacation of
four (4) weeks per annum, in addition to holidays observed by the Company. The
Executive shall not be entitled to carry any vacation forward to the next year
of employment and shall not receive any compensation for unused vacation days.

 

3



--------------------------------------------------------------------------------

6. Confidential Information and Inventions.

 

(a) The Executive recognizes and acknowledges that in the course of his duties
he is likely to receive confidential or proprietary information owned by the
Company, its affiliates or third parties with whom the Company or any such
affiliates has an obligation of confidentiality. Accordingly, during and after
the Term, the Executive agrees to keep confidential and not disclose or make
accessible to any other person or use for any other purpose other than in
connection with the fulfillment of his duties under this Agreement, any
Confidential and Proprietary Information (as defined below) owned by, or
received by or on behalf of, the Company or any of its affiliates. “Confidential
and Proprietary Information” shall include, but shall not be limited to,
confidential or proprietary scientific or technical information, data, formulas
and related concepts, business plans (both current and under development),
client lists, promotion and marketing programs, trade secrets, or any other
confidential or proprietary business information relating to development
programs, costs, revenues, marketing, investments, sales activities, promotions,
credit and financial data, manufacturing processes, financing methods, plans or
the business and affairs of the Company or of any affiliate or client of the
Company. The Executive expressly acknowledges the trade secret status of the
Confidential and Proprietary Information and that the Confidential and
Proprietary Information constitutes a protectable business interest of the
Company. The Executive agrees: (i) not to use any such Confidential and
Proprietary Information for himself or others; and (ii) not to take any Company
material or reproductions (including but not limited to writings,
correspondence, notes, drafts, records, invoices, technical and business
policies, computer programs or disks) thereof from the Company’s offices at any
time during his employment by the Company, except as required in the execution
of the Executive’s duties to the Company. The Executive agrees to return
immediately all Company material and reproductions (including but not limited,
to writings, correspondence, notes, drafts, records, invoices, technical and
business policies, computer programs or disks) thereof in his possession to the
Company upon request and in any event immediately upon termination of
employment.

 

(b) Except with prior written authorization by the Company, the Executive agrees
not to disclose or publish any of the Confidential and Proprietary Information,
or any confidential, scientific, technical or business information of any other
party to whom the Company or any of its affiliates owes an obligation of
confidence, at any time during or after his employment with the Company.

 

(c) The Executive agrees that all inventions, discoveries, improvements and
patentable or copyrightable works (“Inventions”) initiated, conceived or made by
him, either alone or in conjunction with others, during the Term shall be the
sole property of the Company to the maximum extent permitted by applicable law
and, to the extent permitted by law, shall be “works made for hire” as that term
is defined in the United States Copyright Act (17 U.S.C.A., Section 101). The
Company shall be the sole owner of all patents, copyrights, trade secret rights,
and other intellectual property or other rights in connection therewith. The
Executive hereby assigns to the Company all right, title and interest he may
have or acquire in all such Inventions; provided, however, that the Board of
Directors of the Company may in its sole discretion agree to waive the Company’s
rights pursuant to this Section 6(c) with respect to any Invention that is not
directly or indirectly related to the Company’s business. The Executive further
agrees to assist the Company in every proper way (but at the Company’s expense)
to obtain and from time to time enforce patents, copyrights or other rights on
such Inventions in any and all countries, and to that end the Executive will
execute all documents necessary:

 

(i) to apply for, obtain and vest in the name of the Company alone (unless the
Company otherwise directs) letters patent, copyrights or other analogous
protection in any country throughout the world and when so obtained or vested to
renew and restore the same; and

 

4



--------------------------------------------------------------------------------

(ii) to defend any opposition proceedings in respect of such applications and
any opposition proceedings or petitions or applications for revocation of such
letters patent, copyright or other analogous protection.

 

(d) The Executive acknowledges that while performing the services under this
Agreement the Executive may locate, identify and/or evaluate patented or
patentable inventions having commercial potential in the fields of pharmacy,
pharmaceutical, biotechnology, healthcare, technology and other fields which may
be of potential interest to the Company or one of its affiliates (the “Third
Party Inventions”). The Executive understands, acknowledges and agrees that all
rights to, interests in or opportunities regarding, all Third-Party Inventions
identified by the Company, any of its affiliates or either of the foregoing
persons’ officers, directors, employees (including the Executive), agents or
consultants during the Employment Term shall be and remain the sole and
exclusive property of the Company or such affiliate and the Executive shall have
no rights whatsoever to such Third-Party Inventions and will not pursue for
himself or for others any transaction relating to the Third-Party Inventions
which is not on behalf of the Company.

 

(e) The provisions of this Section 6 shall survive any termination of this
Agreement.

 

7. Non-Competition, Non-Solicitation and Non-Disparagegment.

 

(a) The Executive understands and recognizes that his services to the Company
are special and unique and that in the course of performing such services the
Executive will have access to and knowledge of Confidential and Proprietary
Information (as defined in Section 6). As such, the Executive agrees that in the
event of a termination of Executive’s employment hereunder pursuant to Section
9(a) hereof or by voluntary resignation of the Executive, during the Term and
for a period of twelve (12) months thereafter, he shall not in any manner,
directly or indirectly, on behalf of himself or any person, firm, partnership,
joint venture, corporation or other business entity (“Person”), enter into or
engage in any business which is engaged in any business directly or indirectly
competitive with the business of the Company, either as an individual for his
own account, or as a partner, joint venturer, owner, executive, employee,
independent contractor, principal, agent, consultant, salesperson, officer,
director or shareholder of a Person in a business competitive with the Company
within the geographic area of the Company’s business, which is deemed by the
parties hereto to be worldwide. The Executive acknowledges that, due to the
unique nature of the Company’s business, the loss of any of its clients or
business flow or the improper use of its Confidential and Proprietary
Information could create significant instability and cause substantial damage to
the Company and its affiliates and therefore the Company has a strong legitimate
business interest in protecting the continuity of its business interests and the
restriction herein agreed to by the Executive narrowly and fairly serves such an
important and critical business interest of the Company. For purposes of this
Agreement, the Company shall be deemed to be actively engaged on the date hereof
in the development of novel application drug delivery systems for presently
marketed prescription and over-the-counter drugs and providing consulting
services in connection therewith, and in the future in any other business in
which it actually devotes

 

5



--------------------------------------------------------------------------------

substantive resources to study, develop or pursue. Notwithstanding the
foregoing, nothing contained in this Section 7(a) shall be deemed to prohibit
the Executive from (i) acquiring or holding, solely for investment, publicly
traded securities of any corporation, some or all of the activities of which are
competitive with the business of the Company so long as such securities do not,
in the aggregate, constitute more than five percent (5%) of any class or series
of outstanding securities of such corporation.

 

(b) During the Term and for a period of 12 months thereafter, the Executive
shall not, directly or indirectly, without the prior written consent of the
Company:

 

(i) solicit or induce any employee of the Company or any of its affiliates to
leave the employ of the Company or any such affiliate; or hire for any purpose
any employee of the Company or any affiliate or any employee who has left the
employment of the Company or any affiliate within one year of the termination of
such employee’s employment with the Company or any such affiliate or at any time
in violation of such employee’s noncompetition agreement with the Company or any
such affiliate; or

 

(ii) solicit or accept employment or be retained by any Person who, at any time
during the term of this Agreement, was an agent, client or customer of the
Company or any of its affiliates where his position will be related to the
business of the Company or any such affiliate; or

 

(iii) solicit or accept the business of any agent, client or customer of the
Company or any of its affiliates with respect to products, services or
investments similar to those provided or supplied by the Company or any of its
affiliates.

 

(c) The Company and the Executive each agree that both during the Term and at
all times thereafter, neither party shall directly or indirectly disparage,
whether or not true, the name or reputation of the other party or any of its
affiliates, including but not limited to, any officer, director, employee or
shareholder of the Company or any of its affiliates.

 

(d) In the event that the Executive breaches any provisions of Section 6 or this
Section 7 or there is a threatened breach, then, in addition to any other rights
which the Company may have, the Company shall (i) be entitled, without the
posting of a bond or other security, to injunctive relief to enforce the
restrictions contained in such Sections and (ii) have the right to require the
Executive to account for and pay over to the Company all compensation, profits,
monies, accruals, increments and other benefits (collectively “Benefits”)
derived or received by the Executive as a result of any transaction constituting
a breach of any of the provisions of Sections 6 or 7 and the Executive hereby
agrees to account for and pay over such Benefits to the Company.

 

(e) Each of the rights and remedies enumerated in Section 7(d) shall be
independent of the others and shall be in addition to and not in lieu of any
other rights and remedies available to the Company at law or in equity. If any
of the covenants contained in this Section 7, or any part of any of them, is
hereafter construed or adjudicated to be invalid or unenforceable, the same
shall not affect the remainder of the covenant or covenants or rights or
remedies which shall be given full effect without regard to the invalid
portions. If any of the covenants contained in this Section 7 is held to be
invalid or unenforceable because of the duration of such provision or the area
covered thereby, the parties agree that the court making such determination
shall have the power to reduce the duration and/or area of such provision and

 

6



--------------------------------------------------------------------------------

in its reduced form such provision shall then be enforceable. No such holding of
invalidity or unenforceability in one jurisdiction shall bar or in any way
affect the Company’s right to the relief provided in this Section 7 or otherwise
in the courts of any other state or jurisdiction within the geographical scope
of such covenants as to breaches of such covenants in such other respective
states or jurisdictions, such covenants being, for this purpose, severable into
diverse and independent covenants.

 

(f) In the event that an actual proceeding is brought in equity to enforce the
provisions of Section 6 or this Section 7, the Executive shall not urge as a
defense that there is an adequate remedy at law nor shall the Company be
prevented from seeking any other remedies which may be available. The Executive
agrees that he shall not raise in any proceeding brought to enforce the
provisions of Section 6 or this Section 7 that the covenants contained in such
Sections limit his ability to earn a living.

 

(g) The provisions of this Section 7 shall survive any termination of this
Agreement.

 

8. Representations and Warranties by the Executive.

 

The Executive hereby represents and warrants to the Company as follows:

 

(a) Neither the execution or delivery of this Agreement nor the performance by
the Executive of his duties and other obligations hereunder violate or will
violate any statute, law, determination or award, or conflict with or constitute
a default or breach of any covenant or obligation under (whether immediately,
upon the giving of notice or lapse of time or both) any prior employment
agreement, contract, or other instrument to which the Executive is a party or by
which he is bound.

 

(b) The Executive has the full right, power and legal capacity to enter and
deliver this Agreement and to perform his duties and other obligations
hereunder. This Agreement constitutes the legal, valid and binding obligation of
the Executive enforceable against him in accordance with its terms. No approvals
or consents of any persons or entities are required for the Executive to execute
and deliver this Agreement or perform his duties and other obligations
hereunder.

 

9. Termination. The Executive’s employment hereunder shall be terminated upon
the Executive’s death and may be terminated as follows:

 

(a) The Executive’s employment hereunder may be terminated by the Board of
Directors of the Company for Cause. Any of the following actions by the
Executive shall constitute “Cause”:

 

(i) The willful failure, disregard or refusal by the Executive to perform his
duties hereunder;

 

(ii) Any willful, intentional or grossly negligent act by the Executive having
the effect of injuring, in a material way (whether financial or otherwise and as
determined in good-faith by a majority of the Board of Directors of the
Company), the business or reputation of the Company or any of its affiliates,
including but not limited to, any officer, director, executive or shareholder of
the Company or any of its affiliates;

 

7



--------------------------------------------------------------------------------

(iii) Willful misconduct by the Executive in respect of the duties or
obligations of the Executive under this Agreement, including, without
limitation, insubordination with respect to lawful directions received by the
Executive from the Board of Directors of the Company;

 

(iv) The Executive’s indictment of any felony or a misdemeanor involving moral
turpitude (including entry of a nolo contendere plea);

 

(v) The determination by the Company, after a reasonable and goodfaith
investigation by the Company following a written allegation by another employee
of the Company, that the Executive engaged in some form of harassment prohibited
by law (including, without limitation, age, sex or race discrimination), unless
the Executive’s actions were specifically directed by the Board of Directors of
the Company;

 

(vi) Any misappropriation or embezzlement of the property of the Company or its
affiliates (whether or not a misdemeanor or felony);

 

(vii) Breach by the Executive of any of the provisions of Sections 6, 7 or 8 of
this Agreement; and

 

(viii) Breach by the Executive of any provision of this Agreement other than
those contained in Sections 6, 7 or 8 which is not cured by the Executive within
thirty (30) days after notice thereof is given to the Executive by the Company.

 

(b) The Executive’s employment hereunder may be terminated by the Board of
Directors of the Company due to the Executive’s Disability. For purposes of this
Agreement, a termination for “Disability” shall occur (i) when the Board of
Directors of the Company has provided a written termination notice to the
Executive supported by a written statement from a reputable independent
physician to the effect that the Executive shall have become so physically or
mentally incapacitated as to be unable to resume, within the ensuing twelve (12)
months, his employment hereunder by reason of physical or mental illness or
injury, or (ii) upon rendering of a written termination notice by the Board of
Directors of the Company after the Executive has been unable to substantially
perform his duties hereunder for 90 or more consecutive days, or more than 120
days in any consecutive twelve month period, by reason of any physical or mental
illness or injury. For purposes of this Section 9(b), the Executive agrees to
make himself available and to cooperate in any reasonable examination by a
reputable independent physician retained by the Company.

 

(c) The Executive’s employment hereunder may be terminated by the Board of
Directors of the Company (or its successor) upon the occurrence of a Change of
Control. For purposes of this Agreement, “Change of Control” means (i) the
acquisition, directly or indirectly, following the date hereof by any person (as
such term is defined in Section 13(d) and 14(d)(2) of the Securities Exchange
Act of 1934, as amended), in one transaction or a series of related
transactions, of securities of the Company representing in excess of fifty
percent (50%) or more of the combined voting power of the Company’s then
outstanding securities if such person or his or its affiliate(s) do not own in
excess of 50% of such voting power on the date of this Agreement, or (ii) the
future disposition by the Company (whether direct or indirect, by sale of assets
or stock, merger, consolidation or otherwise) of all or substantially all of its
business and/or assets in one transaction or series of related transactions
(other than a merger effected exclusively for the purpose of changing the
domicile of the Company).

 

8



--------------------------------------------------------------------------------

(d) The Executive’s employment hereunder may be terminated by the Executive for
Good Reason. For purposes of this Agreement, “Good Reason” shall mean any of the
following: (i) the assignment to the Executive of duties inconsistent with the
Executive’s position, duties, responsibilities, titles or offices as described
herein; (ii) any material reduction by the Corporation of the Executive’s duties
and responsibilities; (iii) any reduction by the Corporation of the Executive’s
compensation or benefits payable hereunder (it being understood that a reduction
of benefits applicable to all employees of the Corporation, including the
Executive, shall not be deemed a reduction of the Executive’s compensation
package for purposes of this definition); or (vi) upon a Change of Control (1)
that (x) results in the elimination of the Board of Directors or (y)
representatives of the Board just prior to the event causing the Change of
Control do not represent a majority of the Board immediately subsequent to the
event causing the Change of Control and (2) in which the fair market value of
the Company’s Common Stock, in the aggregate, as determined in good faith by the
Board on the date of such Change of Control, is greater than $50,000,000.

 

10. Compensation upon Termination.

 

(a) If the Executive’s employment is terminated as a result of his death or
Disability, the Company shall pay to the Executive or to the Executive’s estate,
as applicable, his Base Salary for a period of one year following the date of
termination and any accrued but unpaid Bonus and expense reimbursement amounts
through the date of his Death or Disability. The Company shall have the right to
repurchase any Executive Shares then subject to the Repurchase Right.

 

(b) If the Executive’s employment is terminated by the Board of Directors of the
Company for Cause, then the Company shall pay to the Executive his Base Salary
through the date of his termination and any expense reimbursement amounts owed
through the date of termination. The Executive shall have no further entitlement
to any other compensation or benefits from the Company The Company shall have
the right to repurchase any Executive Shares then subject to the Repurchase
Right.

 

(c) If the Executive’s employment is terminated by the Company (or its
successor) upon the occurrence of a Change of Control and on the date of
termination pursuant to this Section 10(c) the fair market value of the
Company’s Common Stock, in the aggregate, as determined in good faith by the
Board on the date of such Change of Control, is less than $50,000,000, then the
Company (or its successor, as applicable) shall continue to pay to the Executive
his Base Salary and benefits until the end of the term or for a period of one
year following such termination, whichever is shorter, as well as any expense
reimbursement amounts owed through the date of termination. All Stock Options
that are scheduled to vest by the end of the calendar year in which such
termination occurs shall be accelerated and deemed to have vested as of the
termination date. The Company shall have the right to repurchase any Executive
Shares then subject to the Repurchase Right.

 

(d) If the Executive’s employment is terminated (i) by the Company other than
for Cause, (ii) as a result of the Executive’s death or Disability, or (iii) by
the Executive for Good Reason, then the Company shall (1) continue to pay to the
Executive his Base Salary and Guaranteed Bonus until the end of the Term or or a
period of one year following such termination, whichever is longer and (2) pay
the Executive any expense reimbursement amounts owed through the date of
termination. The Repurchase Right shall terminate with respect to all Executive
Shares.

 

9



--------------------------------------------------------------------------------

(e) This Section 10 sets forth the only obligations of the Company with respect
to the termination of the Executive’s employment with the Company, and the
Executive acknowledges that, upon the termination of his employment, he shall
not be entitled to any payments or benefits which are not explicitly provided in
Section 10.

 

(f) Following expiration and non-renewal of the Term, should the Company, in its
sole discretion require that the Executive continue to comply with the terms of
Section 7 hereof, the Company shall pay the Executive his Base Salary and
Guaranteed Bonus for a period of one year following expiration of the Term.

 

(g) Upon termination of the Executive’s employment hereunder for any reason, the
Executive shall be deemed to have resigned as director of the Company, effective
as of the date of such termination.

 

(h) The provisions of this Section 10 shall survive any termination of this
Agreement.

 

11. Miscellaneous.

 

(a) This Agreement shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York, without giving effect to its
principles of conflicts of laws.

 

(b) Any dispute arising out of, or relating to, this Agreement or the breach
thereof (other than Sections 6 or 7 hereof), or regarding the interpretation
thereof, shall be finally settled by arbitration conducted in New York City in
accordance with the rules of the American Arbitration Association then in effect
before a single arbitrator appointed in accordance with such rules. Judgment
upon any award rendered therein may be entered and enforcement obtained thereon
in any court having jurisdiction. The arbitrator shall have authority to grant
any form of appropriate relief, whether legal or equitable in nature, including
specific performance. For the purpose of any judicial proceeding to enforce such
award or incidental to such arbitration or to compel arbitration and for
purposes of Sections 6 and 7 hereof, the parties hereby submit to the
non-exclusive jurisdiction of the Supreme Court of the State of New York, New
York County, or the United States District Court for the Southern District of
New York, and agree that service of process in such arbitration or court
proceedings shall be satisfactorily made upon it if sent by registered mail
addressed to it at the address referred to in paragraph (g) below. The costs of
such arbitration shall be borne proportionate to the finding of fault as
determined by the arbitrator. Judgment on the arbitration award may be entered
by any court of competent jurisdiction.

 

(c) This Agreement shall be binding upon and inure to the benefit of the parties
hereto, and their respective heirs, legal representatives, successors and
assigns.

 

(d) This Agreement, and the Executive’s rights and obligations hereunder, may
not be assigned by the Executive. The Company may assign its rights, together
with its obligations, hereunder in connection with any sale, transfer or other
disposition of all or substantially all of its business or assets.

 

10



--------------------------------------------------------------------------------

(e) This Agreement cannot be amended orally, or by any course of conduct or
dealing, but only by a written agreement signed by the parties hereto.

 

(f) The failure of either party to insist upon the strict performance of any of
the terms, conditions and provisions of this Agreement shall not be construed as
a waiver or relinquishment of future compliance therewith, and such terms,
conditions and provisions shall remain in full force and effect. No waiver of
any term or condition of this Agreement on the part of either party shall be
effective for any purpose whatsoever unless such waiver is in writing and signed
by such party.

 

(g) All notices, requests, consents and other communications, required or
permitted to be given hereunder, shall be in writing and shall be delivered
personally or by an overnight courier service or sent by registered or certified
mail, postage prepaid, return receipt requested, to the parties at the addresses
set forth on the first page of this Agreement, and shall be deemed given when so
delivered personally or by overnight courier, or, if mailed, five days after the
date of deposit in the United States mail. Either party may designate another
address, for receipt of notices hereunder by giving notice to the other party in
accordance with this paragraph (g).

 

(h) This Agreement sets forth the entire agreement and understanding of the
parties relating to the subject matter hereof, and supersedes all prior
agreements, arrangements and understandings, written or oral, relating to the
subject matter hereof. No representation, promise or inducement has been made by
either party that is not embodied in this Agreement, and neither party shall be
bound by or liable for any alleged representation, promise or inducement not so
set forth.

 

(i) As used in this Agreement, “affiliate” of a specified Person shall mean and
include any Person controlling, controlled by or under common control with the
specified Person.

 

(j) The section headings contained herein are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.

 

(k) This Agreement may be executed in any number of counterparts, each of which
shall constitute an original, but all of which together shall constitute one and
the same instrument.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

ASPEN THERAPEUTICS, INC. By:  

/s/ Michael Weiser

--------------------------------------------------------------------------------

Name:   Michael Weiser, M.D., Ph.D EXECUTIVE By:  

/s/ Simon Pedder

--------------------------------------------------------------------------------

Name:   Dr. Simon Pedder



--------------------------------------------------------------------------------

AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made and
entered into on this 17th day of December, 2004, by and between Chelsea
Therapeutics, Inc., a Delaware corporation with its principal place of business
in Charlotte, North Carolina (formerly known as Aspen Therapeutics, Inc.) (the
“Company”), and Simon Pedder, Ph.D., residing at 11432 James Jack Lane,
Charlotte, North Carolina 28277 (the “Executive”).

 

WHEREAS, the Company and Executive entered into that certain Employment
Agreement dated as of April 2, 2004 (the “Agreement”);

 

WHEREAS, the Company is providing Executive with additional consideration of
Five Hundred Dollars ($500.00) in exchange for Executive’s agreement to amend
certain provisions of the Agreement;

 

NOW, THEREFORE, in consideration of the foregoing, the mutual promises herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:

 

I. Amendments.

 

A. Section 7 of the Agreement is hereby deleted in its entirety and replaced
with the following provision:

 

7. Noncompetition, Non-Solicitation and Non-Disparagement.

 

(a) While Executive is employed by the Company and for a period of twelve (12)
months after the termination or cessation of such employment by either party for
any reason whatsoever, Executive will not, directly on his own behalf or
indirectly for or in conjunction with others:

 

(i) Within the Restricted Territory (as defined in subsection (b) below), engage
in any business or enterprise (whether as owner, partner, officer, director,
employee, consultant, investor, lender or otherwise, that develops,
manufactures, markets, licenses or sells any products designed to treat
immunological diseases that compete with the products being sold or developed by
the Company at the time of Executive’s termination (collectively, the
“Competitive Products”); the Competitive Products specifically include, but are
not limited to products intended to treat rheumatoid arthritis (“RA”), cancer,
psoriasis and other anti-inflammatory conditions;

 

(ii) Within the Restricted Territory, solicit or accept employment or be
retained by any individual or entity who, at any time during the term of this
Agreement, was an agent, client or customer of the Company or any of its
affiliates, where Executive’s position would be related to the Competitive
Products or other then-existing business interests of the Company or any such
affiliate;

 

(iii) Within the Restricted Territory, become financially interested in an
enterprise that is engaged, as a substantial part of its operations, in selling
the Competitive Products; provided, however, that nothing in this Agreement
shall be construed to prevent Executive from owning less than five percent (5%)
of the outstanding voting securities of any entity whose voting securities are
listed on a national securities exchange or quoted by the NASDAQ automated
quotation system;

 

(iv) Solicit or accept the business of any customer of the Company whom
Executive solicited or serviced for the Company during the last twelve (12)
months of Executive’s employment with the Company; and/or

 

(iv) Solicit or induce any employee, consultant, or independent contractor of
the Company to terminate the employment or contracting relationship with the
Company.



--------------------------------------------------------------------------------

(b) For purposes of this Agreement, the “Restricted Territory” means the United
States of America and Canada.

 

(c) During the Term of this Agreement and at all times thereafter, the Company
and Executive each further agree that neither party shall directly or indirectly
disparage the name or reputation of the other party or any of its affiliates,
including but not limited to, any officer, director, employee or shareholder of
the Company or any of its affiliates.

 

(d) If Executive breaches any provisions of this Agreement or there is a
threatened breach, then, in addition to any other rights which the Company may
have, the Company shall (i) be entitled to injunctive relief to enforce these
restrictions and (ii) have the right to require Executive to account for and pay
over to the Company all compensation, profits, monies, accruals, increments and
other benefits (collectively, the “Benefits”) derived or received by Executive
as a result of any transaction constituting a breach of any of the provisions of
Section 7 and Executive hereby agrees to account for and pay over such Benefits
to the Company.

 

(e) Each of the rights and remedies enumerated in Section 7(d) shall be
independent of the others and shall be in addition to, and not in lieu of, any
other rights and remedies available to the Company at law or in equity. If any
of the covenants contained in this Section 7, or any part of any of them, is
hereafter construed or adjudicated to be invalid or unenforceable, the same
shall not affect the remainder of the covenant or covenants or rights or
remedies which shall be given full effect without regard to the invalid
portions. If any of the covenants contained in this Section 7 is held to be
invalid or unenforceable because of the duration of such provision or the area
covered thereby, the parties agree that the court making such determination
shall have the power to reduce the duration and/or area of such provision and in
its reduced form such provision shall then be enforceable. No such holding of
invalidity or unenforceability in one jurisdiction shall bar or in any way
affect the Company’s right to the relief provided in this Section 7 or otherwise
in the courts of any other state or jurisdiction within the geographical scope
of such covenants as to breaches of such covenants in such other respective
states or jurisdictions, such covenants being, for this purpose, severable into
diverse and independent covenants.

 

(f) The provisions of this Section 7 shall survive any termination of this
Agreement.

 

B. Section 11(a) and 11(b) of the Agreement are hereby deleted in their entirety
and replaced with the following provisions:

 

11. Miscellaneous.

 

(a) This Agreement is governed by and will be construed and interpreted in
accordance with the laws of the State of North Carolina, without reference to
its conflict of laws principles.

 

(b) Any dispute arising out of, or relating to, this Agreement or the breach
thereof (except for any disputes arising out of or related to Sections 6 or 7 of
the Agreement), or regarding the interpretation thereof, shall be finally
settled by binding arbitration conducted in Charlotte, North Carolina and
administered by the American Arbitration Association (“AAA”) pursuant to its
then-current National Rules for the Resolution of Employment Disputes of the AAA
(available at www.adr.org). The arbitration shall be conducted by a single
experienced arbitrator or retired judge, to be chosen via the AAA’s selection
procedures. The arbitrator’s award shall be final and binding. Judgment upon the
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof. The arbitrator may award monetary damages and, in the arbitrator’s
discretion, attorneys’ fees and/or costs to the prevailing party if allowed by
statute. The arbitrator may not award punitive damages or any other type of
exemplary damages unless such damages are specifically authorized by statute.
Any filing fees and the

 

2



--------------------------------------------------------------------------------

fees and costs of the arbitrator shall be paid equally by the Company and
Executive. Each party shall pay the fees of his or her attorneys, the expenses
of his or her witnesses, and any other expenses that party incurs in connection
with the arbitration. For the purpose of any judicial proceeding to enforce such
award or incidental to such arbitration or to compel arbitration and for
purposes of Sections 6 and 7 hereof, the parties hereby submit to the sole and
exclusive jurisdiction of the state or federal courts sitting in Mecklenburg
County, North Carolina, and agree that service of process in such arbitration or
court proceedings shall be satisfactorily made upon it or him if sent by
registered mail addressed to it or him at the address referred to in Section
11(g) of this Agreement.

 

II. Effect of Amendment. Except as modified herein, the terms of the Agreement
shall remain in full force and effect and are unchanged as a result of this
Amendment.

 

III. Miscellaneous. This Amendment shall be governed, construed and interpreted
in accordance with the laws of the State of North Carolina, without giving
effect to principles of conflicts of laws. The parties agree that this Amendment
may only be modified in a signed writing executed by both parties. This
Amendment shall be binding upon and shall inure to the benefit of the parties
hereto and their respective heirs, successors and assigns. This Amendment may be
executed in counterparts.

 

In witness hereof, the parties hereto have executed this First Amendment to
Employment Agreement as of the date set forth below.

 

Chelsea Therapeutics, Inc.       Executive:

/s/ Michael Weiser

--------------------------------------------------------------------------------

     

/s/ Simon Pedder

--------------------------------------------------------------------------------

Michael Weiser, M.D. Ph.D.       Simon Pedder, Ph.D. Date: 12/17/04       Date:
12/17/04